           Case 3:20-cv-05467-BHS-DWC Document 53 Filed 07/08/21 Page 1 of 4




                                                                    HON. BENJAMIN H. SETTLE
 1                                                            MAGISTRATE DAVID W. CHRISTEL
 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7

 8
       REBECCA J. LEEPER, an individual,
 9
                                                         No. 3:20-cv-05467-BHS-DWC
                                    Plaintiff,
10
             vs.                                         RESPONSE TO PLAINTIFF’S
11                                                       OBJECTIONS TO REPORT &
                                                         RECOMMENDATION
12     CITY OF TACOMA, a municipal
       corporation; TEL C. THOMPSON, and
13     JOHN DOES 1-5, in their individual
       capacities,                                       Noted for: July 9, 2021
14
                                Defendants.
15

16

17
             In response to the Magistrate Judge’s report and recommendations, Plaintiff filed

18   objections, arguing that the Magistrate Judge failed to construe the evidence in the light most

19   favorable to the Plaintiff and failed to undertake the correct legal analysis. To the contrary, the

20   Magistrate’s report represents a careful, balanced review of the competent evidence in the

21   record, one that construes all admissible evidence in the light most favorable to the Plaintiff.
22
     In reality, many of Plaintiff’s objections to the Magistrate’s report stem from the Magistrate’s
23
     careful adherence to the summary judgment standard. As explained by the Supreme Court,
24
     only evidence that meets the basic requirements of admissibility may be considered on
25
     summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 34, 106 S. Ct. 2548, 91 L. Ed. 2d
        RESPONSE TO PLAINTIFF’S OBJECTIONS TO REPORT &                               Tacoma City Attorney
        RECOMMENDATION- 1                                                                Civil Division
        (3:20-cv-05467-BHS-DWC)                                                  747 Market Street, Room 1120
                                                                                    Tacoma, WA 98402-3767
                                                                               253-591-5885 / Fax 253-591-5755
           Case 3:20-cv-05467-BHS-DWC Document 53 Filed 07/08/21 Page 2 of 4




     265 (1986). See also Fed. R. Civ. Pro. 56(c)(4) (“An affidavit or declaration used to support or
 1
     oppose a motion must be made on personal knowledge, set out facts that would be admissible
 2

 3
     in evidence, and show that the affiant or declarant is competent to testify on the matters

 4   stated.”). In opposition to the defendants’ motion for summary judgment, Plaintiff offered

 5   inadmissible hearsay and rank speculation, neither of which is sufficient to overcome a

 6   properly supported motion for summary judgment. See, e.g., Stonefire Grill, Inc. v. FGF
 7   Brands, Inc., 987 F. Supp. 2d 1023, 1037 (C.D. Cal. Aug. 16, 2013)(“…the Court may not
 8
     consider inadmissible hearsay evidence which could not be presented in an admissible form at
 9
     trial.”) Moreover, Plaintiff has not established that the Magistrate applied the wrong legal
10
     standard to her claims or misconstrued the correct legal standards. Instead, Plaintiff repeatedly
11
     asserts that the “evidence” she cites creates a material question of fact. It does not.
12
             In ruling on the defendants’ motion for summary judgment, the Magistrate correctly
13
     rejected contentions and arguments for which there was no competent evidence and decided
14
     the motion on what remained. In so doing, the Magistrate correctly determined that Plaintiff
15

16   had not adduced sufficient evidence to establish her prima facie case and therefore summary

17   judgment was appropriate. In deciding such a motion, the question is not whether there is

18   literally no evidence, but “whether there is any upon which a jury can properly proceed to find

19   a verdict for the party producing it, upon whom the [burden] of proof is imposed.” Anderson
20   v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S. Ct. 2505, 2512, 91 L. Ed. 2d 202 (1986).
21
     This is so because, in a summary judgment motion, the “existence of a scintilla of evidence in
22
     support of the plaintiff’s position will be insufficient; there must be evidence on which a jury
23
     could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.
24

25


        RESPONSE TO PLAINTIFF’S OBJECTIONS TO REPORT &                               Tacoma City Attorney
        RECOMMENDATION- 2                                                                Civil Division
        (3:20-cv-05467-BHS-DWC)                                                  747 Market Street, Room 1120
                                                                                    Tacoma, WA 98402-3767
                                                                               253-591-5885 / Fax 253-591-5755
          Case 3:20-cv-05467-BHS-DWC Document 53 Filed 07/08/21 Page 3 of 4




            The Magistrate correctly decided the defendants’ motion and the report and
 1
     recommendation should be adopted by the Court.
 2

 3
            DATED this 8th day of July, 2021.

 4                                       WILLIAM C. FOSBRE, City Attorney

 5                                       By:    /s/ Jean Homan
                                                JEAN P. HOMAN, WSBA #27084
 6                                              Deputy City Attorney
                                                Attorney for Defendant City of Tacoma
 7

 8
                                         LASHER HOLZAPFEL SPERRY
 9
                                         & EBBERSON, PLLC

10                                       By:    /s/ Shannon Trivett
                                                SHANNON L. TRIVETT, WSBA #46689
11                                              Attorney for Defendant Tel C. Thompson

12

13

14

15

16

17

18

19

20

21

22

23

24

25


       RESPONSE TO PLAINTIFF’S OBJECTIONS TO REPORT &                           Tacoma City Attorney
       RECOMMENDATION- 3                                                            Civil Division
       (3:20-cv-05467-BHS-DWC)                                              747 Market Street, Room 1120
                                                                               Tacoma, WA 98402-3767
                                                                          253-591-5885 / Fax 253-591-5755
           Case 3:20-cv-05467-BHS-DWC Document 53 Filed 07/08/21 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that on July 8, 2021, I electronically filed the foregoing with the Clerk
 3
     of the Court using the CM/ECF system, which will send notification of such filing to the
 4
     following:
 5

 6
      Attorneys for Plaintiff                         Attorney for Def. Thompson
      Joshua R. Brumley
 7    Brumley Law Firm, PLLC                          Shannon L. Trivett
      1303 Central Avenue South, Suite 201
 8                                                    Robin Williams Phillips,
      Kent, WA 98032                                  Lasher Holzapfel Sperry & Ebberspn, PLLC
      Joshua@Brumleylawfirm.com
 9                                                    Attorneys at Law
                                                      2600 Two Union Square 601 Union Street
10                                                    Seattle, WA 98101
      Nicholas B. ''Cole'' Douglas                    trivett@lasher.com
11    Loren A. Cochran
      Cochran Douglas Law
12    4826 Tacoma Mall Blvd, Suite C
      Tacoma. WA 98409
13    loren@cochrandouglas.com
      cole@cochrandouglas.com
14

15

16
            DATED July 8, 2021 at Tacoma, Washington.
17

18                                        /s/Gisel Castro
                                          Gisel Castro, Legal Assistant
19                                        Tacoma City Attorney’s Office
                                          747 Market Street, Suite 1120
20                                        Tacoma, WA 98402
                                          (253) 591-5499
21                                        Fax: (253) 591-5885
22

23

24

25


        REPLY TO MOTION FOR SUMMARY JUDGMENT ON ALL                                Tacoma City Attorney
        CLAIMS                                                                         Civil Division
        (3:20-cv-05467-BHS-DWC)                                                747 Market Street, Room 1120
                                                                                  Tacoma, WA 98402-3767
                                                                             253-591-5885 / Fax 253-591-5755
